Case 5:19-cv-01785-DSF-AFM Document 21 Filed 11/02/20 Page 1 of 1 Page ID #:1505



   1

   2

   3

   4

   5

   6

   7

   8                        UNITED STATES DISTRICT COURT
   9                       CENTRAL DISTRICT OF CALIFORNIA
  10

  11    DALE R. N.,                             Case No. 5:19-cv-01785-DSF-AFM
  12
                           Plaintiff,
                                                 ORDER ACCEPTING FINDINGS
  13          v.
                                                 AND RECOMMENDATIONS OF
  14    COMMISSIONER OF SOCIAL                   UNITED STATES MAGISTRATE
        SECURITY,                                JUDGE
  15

  16                       Defendant.
  17

  18         This matter came before the Court on the Report and Recommendation of the
  19   Magistrate Judge to whom the case was referred. No objections to the Report have
  20   been filed herein. The Court accepts the findings and recommendations of the
  21   Magistrate Judge.
  22         IT IS HEREBY ORDERED that Judgment shall be entered affirming the
  23   decision of the Commissioner.
  24         IT IS SO ORDERED.
  25    DATED: November 2, 2020
  26                                       Honorable Dale S. Fischer
                                           UNITED STATES DISTRICT JUDGE
  27

  28
